Order filed December 20, 2016




                                        In The

                      Fourteenth Court of Appeals
                                      ____________

                                NO. 14-16-00921-CV
                                  ____________

   In the Interest of C.M.-L.G. AKA K.M.G, K.D.D. and K.D.D., Children


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-05863J


                                       ORDER

      This is an accelerated appeal from a judgment in a parental termination appeal.
Appellant Marquita Dannyel Young’s brief was due December 19, 2016. No brief
has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore, we order appellant’s appointed counsel William M. Thursland to
file appellant’s brief no later than December 30, 2016. If the brief is not filed by that
date, counsel may be required to show cause why he should not be held in contempt
of court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.



                                        PER CURIAM